Citation Nr: 1739909	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-00 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, panic attacks and depression. 

2.  Entitlement to service connection for sympathetic dysfunction (claimed as facial blushing with hyperpyrexia).   

3.  Entitlement to service connection for compensatory sweating.   

4.  Entitlement to service connection for sinus bradycardia.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 1990, February 1991 to March 1991, February 23, 1995 to July 11, 1995, July 13, 1995 to August 21, 1995, October 1995 to January 1996, October 1996 to May 1998 and September 1998 to February 1999.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned in June 2016 and a copy of that transcript is of record.  

The Board acknowledges that the Veteran has filed a claim for service connection for anxiety/panic attacks.  However, based on the evidence of record, the claim has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issue of entitlement to service connection for sinus bradycardia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, diagnosed as panic disorder without agoraphobia, social anxiety disorder, and mood disorder, is related to his active military service.    

2.  The Veteran's sympathetic dysfunction is caused by his acquired psychiatric disorder.

3.  The Veteran's compensatory sweating (hyperhidrosis) is caused by his acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as panic disorder without agoraphobia, social anxiety disorder, and mood disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for sympathetic dysfunction as secondary to an acquired psychiatric disorder, diagnosed as panic disorder without agoraphobia, social anxiety disorder, and mood disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

3.  The criteria for service connection for compensatory sweating (hyperhidrosis) as secondary to an acquired psychiatric disorder, diagnosed as panic disorder without agoraphobia, social anxiety disorder, and mood disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to grant the Veteran's claim of entitlement to service connection, no discussion of the VA's duty to notify and assist is necessary for this issue.

Service Connection

The Veteran contends that his acquired psychiatric disorder is related to his active military service.  See September 2008 claim, July 2009 statement and June 2016 Board hearing.  He also contends that his facial flushing with hyperpyrexia had its onset during service.  He contends that his compensatory sweating and sinus bradycardia are due to his panic disorder and/or the surgeries for his facial flushing.  See March 2009 statement, July 2009 statement and June 2016 Board hearing.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b) (2016). See Allen v. Brown, 7 Vet. App. 439, 448   (1995).

Turning to the evidence of record, the Veteran's service treatment records from 1986 to 1991 have been deemed unavailable.  The available service treatment records are absent of any complaints, treatment, or diagnosis of an acquired psychiatric disorder.  

An April 1993 VA treatment record shows that the Veteran was diagnosed with panic attacks.  

A November 1993 VA treatment record shows that the Veteran was seen to reassess his anxiety.  The Veteran reported that his anxiety attacks continue. 

A December 1993 VA treatment record shows that the Veteran was seen to reassess his anxiety.  The Veteran reported that his anxiety and panic attacks continued.  

A December 2005 private treatment record shows that the Veteran reported shortness of breath and palpitations when giving speeches at work.  The Veteran was diagnosed with social phobia.  

An August 2008 VA treatment record shows that the Veteran was treated for anxiety and insomnia.  The Veteran reported difficulty coping with his medical conditions and the fact that he has to now have a pacemaker.  The Veteran reported that many of his symptoms occurred while in the military but he feels as if they were "brushed off".  The Veteran was also diagnosed with an adjustment disorder, due to medical conditions.  

The Veteran was afforded a VA mental disorders examination in March 2010.  The Veteran reported that he had an initial positive and successful acclimation to the USMC.  The Veteran reported that on January 4, "1998" [sic], while preparing for deployment to Okinawa at Camp Lejeune he was asked to provide a public speech at a large gathering.  The Veteran reported that he had his first panic episode at that time becoming flushed in his face, a response that caused him to be teased by others.  The Veteran reported that subsequently during his Marine career he developed progressively more frequent and intense panic symptoms with increased heart rate, lightheadedness and flushing.  The Veteran reported that despite his symptoms he excelled in all of his assignments in multiple CONUS and OCONUS locations.  The Veteran reported that he did not seek military medical attention for these symptoms because of fear that it would result in his discharge from the service.  The Veteran reported that rather he saw a series of private physicians who attempted to reduce his symptoms with psychotropic medications, hypnotism and meditation relaxation training.  The Veteran reported that his symptoms worsened when he was in a recruiting position in New York from April to December 1993.  He reported that he was evaluated and treated at the Islip (NY) VAMC.  The Veteran reported that in 1998-1999 he was treated with medications at MacDill AFB Hospital.  The Veteran reported that because of his self-consciousness about his condition he first transferred to the Army and then transferred to the USNR.  He reported that he eventually left the military dispirited that he had lost his career because of his unrelenting panic symptoms.  

The examiner diagnosed panic disorder without agoraphobia and social phobia, non-generalized.  The examiner concluded that it was at least as likely as not that the Veteran's condition was caused by or a result of an in-service illness.  The examiner explained that since the Veteran manifested no psychiatric symptoms or diagnoses prior to his first panic episode in January "1998" [sic], since he has provided adequate information to several qualified VA and private mental health professionals that support the diagnoses of panic disorder and social phobia and since he has had variable continuous and sometimes disabling anxiety symptoms since January "1998" [sic], then it may be reasonably clinically concluded that it is at least as likely as not that the Veteran's claimed condition is the same as or is the result of the condition shown on active duty.  

The Veteran was afforded a VA examination in April 2010.  In regards to the sympathetic dysfunction, to include facial blushing and hyperhidrosis, the examiner noted that the reported date of onset was 1988.  The Veteran reported that he developed facial flushing with associated anxiety attack.  He reported that the hyperhidrosis began in 2006 after having the sympathectomy.  He reported that he sweats easily at this time sparing the head.  In regards to the sinus bradycardia, the Veteran reported that he noted that after running or exercise he developed fatigue.  He reported that he was seen in recruiting school but no definite diagnosis was made.  

The examiner concluded that based on medical evidence the Veteran's sympathetic dysfunction (hyperhidrosis and facial blushing) is not related to the events that occurred in military service.  The examiner concluded that based on the available evidence (EKG) the Veteran's bradycardia was documented prior to active duty on EKG in 1996.  The examiner explained that as the bradycardia existed prior to active duty it was not related to events that occurred in military service.  The examiner noted that there were no service treatment records or private medical records from 1986 to 1990.  The examiner noted that there were no records in the service treatment records regarding palpitations or hyperhidrosis/fascial blushing.  The examiner noted that actually the only service treatment records to review were from three visits in October 1996.  The examiner noted that the Veteran had an EKG in September 1996 revealing marked sinus bradycardia.  The examiner noted that on the Veteran's National Guard physical in August 1998 his self-review of symptoms was negative for nervous trouble, skin disease, chest pain, palpitations or heart trouble.  

In a July 2010 VA addendum opinion, the March 2010 examiner concluded that it was at least as likely as not the Veteran's condition was caused by or a result of an in-service illness.  The examiner noted that he previously evaluated the Veteran for a Mental Disorder C&P exam in March 2010, and reference to that exam summary was included in this medical opinion.  The examiner noted that in that exam an opinion was rendered that it was at least as likely as not that the Veteran's claimed condition (anxiety depression) is the same as or is the result of the condition shown on active duty.  The examiner noted that the examination was qualified by noting the Veteran first experienced panic symptoms on January 4, 1988, and that he did not disclose to USMC or USN personnel his private treatments for his panic symptoms due to his fear that provision of that information would jeopardize his military career.  The examiner noted that medical documentation of his treatment at West Islip VAMC in 1993 and MacDill AFB Clinic in 1998 to 1999 support the claim for active anxiety and depression symptoms while on active duty.  The examiner noted that the Veteran was re-examined on July 27, 2010 to reaffirm his clinical history of his persistent panic disorder and social anxiety disorder symptoms since 1988 and the evolution in recent years of his depression symptoms, which were diagnosed by a Bay Pines VAMC psychiatrist on August 25, 2009, as representing a mood disorder due to general medical condition (sympathetic nervous system dysfunction secondary to his surgical treatment of his anxiety disorder triggered blushing).  The examiner noted that the Veteran had reiterated that he manifested no psychiatric symptoms or diagnoses prior to his initial enlistment in the Marine Corps in July 1986.  The examiner noted that a copy of his 1986 induction physical exam is not available but it is assumed he was considered physically and psychiatrically fit for induction and basic training.  

The examiner explained that based on the accumulated information it may be reasonably clinically concluded that the Veteran did not have a pre-service mental condition.  The examiner explained that rather it is clinically assumed that his panic disorder and social anxiety disorder began on January 4, 1988, while exposed to a stressful social situation on active duty.  While the conditions persisted to degrees that resulted in distress and psychosocial dysfunction for the Veteran while on active duty in the Marine Corps and Army National Guard, he was not initially diagnosed and treated by a government agency until April 1993.  The examiner stated that therefore it is clinically concluded that it is at least as likely as not that his panic disorder and social anxiety disorder were first manifested while on active duty and naturally progressed while on active duty as the result of inconsistent psychiatric follow-up treatments.  The examiner noted that the Veteran's current diagnoses were panic disorder without agoraphobia, social anxiety disorder and mood disorder due to a general medical condition in partial clinical remission.  

In an August 2010 VA addendum opinion the March 2010 examiner stated that the Veteran was considered to be reliable.  The examiner noted that his military service record is exemplary.  The examiner explained that due to the unique culture of the military the nature of his psychophysiological reactions (flushing/perspiring) to his anxiety symptoms presented psychosocial challenges for him particularly as others noted his signs and symptoms and sometimes ridiculed him.  The examiner stated that as noted in records the Veteran did seek psychiatric and medical attention for his chronic anxiety symptoms due to his panic disorder and his social phobia at the Islip VAMC in 1993 and MacDill AFB in 1998-99 in the course of his eligibility for services as an Army recruiter.  The examiner explained that because of the frequency intensity and distress of his symptoms over a period of several years he elected to have an uncommon but medically necessary neurosurgical procedure that would reduce his flushing but which resulted in a complication - bradycardia which required implantation of a cardiac pacemaker.  The examiner noted that since the Veteran's work and social circumstances had been so significantly affected electing to have such a procedure underscores the nature of his distress and dysfunction associated with his anxiety symptoms.  The examiner explained that on the basis of this composite information and legal-administrative requirements for claims documentation it may be reasonably clinically concluded that it is at least as likely as not that the Veteran's pre-service depression (also claimed as anxiety/panic attacks) was permanently increased beyond the natural progression of the conditions (panic disorder/social phobia) as the result of active military service.  The examiner stated that the Veteran's stressful duties as a recruiter resulted in daily anxiety symptoms which caused distress and dysfunction both psychosocially and occupationally.  

At the June 2016 Board hearing the Veteran testified that he did not seek treatment or inform the military of his private treatment and diagnosis because he was afraid he would be discharged or not allowed to rejoin.  He reported that when he did see a doctor for headaches, he was told everyone in the Marines had anxiety.  

Based on the above, the Board finds that the evidence persuasively shows that the Veteran's acquired psychiatric disorder is related to his military service.  The Board specifically notes the Veteran's currently diagnosed psychiatric disorder, the reported January 1988 in-service incident, and the positive March 2010, July 2010, and August 2010 VA opinions that found that the Veteran's currently diagnosed disabilities are related to the January 1988 in-service incident.  The negative April 2010 VA opinion is based in part on an inaccurate factual predicate and did not address whether the Veteran's facial flushing and compensatory sweating were related to his acquired psychiatric disorder.  The positive VA opinion found such a causal relationship which is supported by the other medical evidence of record.  Therefore, the criteria for service connection for the claimed disabilities are met.

(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as panic disorder without agoraphobia, social anxiety disorder, and mood disorder is granted.  

Entitlement to service connection for sympathetic dysfunction as secondary to acquired psychiatric disorder, diagnosed as panic disorder without agoraphobia, social anxiety disorder, and mood disorder is granted. 

Entitlement to service connection for compensatory sweating (hyperhidrosis) as secondary to acquired psychiatric disorder, diagnosed as panic disorder without agoraphobia, social anxiety disorder, and mood disorder is granted. 


REMAND

The Board acknowledges the August 2010 VA opinion that noted that sinus bradycardia was a complication of the Veteran's surgeries.  However, the examiner did not reconcile that the bradycardia was diagnosed prior to the surgeries.  As such, the Board finds that a remand is necessary to address the nature and etiology of the Veteran's bradycardia.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated April 2010 to the present.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his sinus bradycardia.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

The Board advises that the Veteran's service treatment records dated 1986 to 1991 have been deemed unavailable.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sinus bradycardia had its onset in service or is in anyway related to his military service to include the reported January 1988 incident?  The examiner should accept as fact that the January 1988 incident occurred. 

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinus bradycardia is caused by the Veteran's service-connected acquired psychiatric disorder and/or the June 2003 and February 2006 surgeries for facial flushing?

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sinus bradycardia was aggravated (i.e., progressed at an abnormally high rate) by the Veteran's service-connected acquired psychiatric disorder and/or the June 2003 and February 2006 surgeries for facial flushing?

In so opining, the examiner should address the September 1996 EKG, the August 2008 VA treatment record that diagnosed sinus bradycardia, worse after thoracic sympathectomy status post pacemaker and the August 2010 VA opinion that noted bradycardia was a complication of the surgeries.   

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


